Citation Nr: 0313967	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee 
disorder.

(The issue of entitlement to service connection for 
hypertension will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to May 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO denied entitlement to service 
connection for the above-referenced claims.

In February 2003, the veteran testified at a personal hearing 
by videoconference over which the undersigned Veterans Law 
Judge presided, a transcript of which has been associated 
with the claims folder.

The Board is undertaking additional development on the claim 
of entitlement to service connection for hypertension 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by 38 C.F.R. § 20.903.  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision or remand addressing the issue.


FINDINGS OF FACT

1.  The competent medical evidence of record links the 
veteran's tinnitus to  jet noise exposure and eardrum rupture 
during active service.

2.  A bilateral knee disorder did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).

2.  The criteria for entitlement to service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the August 2001 rating 
decision and the August 2002 Statement of the Case (SOC).  He 
was specifically told about the requirements to establish a 
successful claim, and of the reasons that the evidence in his 
case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of letters from the RO dated in December 2000 and 
February and March 2001.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records and private medical records, as set forth below.  
There is no indication of relevant medical records that the 
RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was scheduled for VA examinations in May 
2001, reports of which have been associated with the claims 
folder.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for arthritis may be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d)(2002).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


Tinnitus

A report of medical examination dated in December 1967 and 
completed in conjunction with flight training shows that the 
veteran's ears were generally normal and the valsalva were 
normal, bilaterally.

An annual report of medical examination dated in January 1969 
shows that the veteran's ears were generally normal and the 
valsalva were normal, bilaterally.

A service medical record dated in December 1969 shows that 
the veteran experienced right ear block, which responded to 
Afrin and politzerization.

A Medical Recommendation For Flying Duty (AF Form 1042) dated 
in December 1969 shows that the veteran had a diagnosis of 
aerotitis media, nonsuppurative, acute, due to rapid change 
in air pressure, of the right ear.  He had been incapacitated 
from flying for three days.  The form also noted that the 
veteran was a pilot member of a combat aircrew.

A service medical record dated in September 1970 shows that 
examination of the ears revealed that the right ear had 
cerumen impacted in the canals.  The right drum was retracted 
and there was very little movement of the drum on attempt of 
valsalva.  The left drum was normal.  The impression was 
barotitis of the right ear.

An AF Form 1042 dated in September 1970 shows that the 
veteran had sustained otitic barotrauma of the right ear.  He 
had been incapacitated from flying for five days.  It was 
noted that he was a pilot member of a combat aircrew.

Annual reports of medical examination dated in March 1971, 
March 1972, April 1973, March 1974, March 1975, March 1976, 
February 1977, April 1978, February 1979, March 1980, April 
1981, April 1983, March 1985, and March 1987 all show that 
the ears were generally normal and the valsalva were normal, 
bilaterally.

A VA examination report dated in June 2001 shows that the 
veteran reported being an Air Force pilot from 1967 to 1988.  
He indicated that in December 1969, he flew with an upper 
respiratory infection which blew out his eardrums, resulting 
in bloody drainage for a few days.  He added that since that 
time, he noticed tinnitus of a fairly severe degree, though 
not debilitating.  He noted that he would still get an 
occasional ear ache.  The diagnosis was tinnitus following 
jet noise exposure and ear drum rupture.

A VA audio examination report, also dated in June 2001, shows 
that the veteran reported bilateral tinnitus.  It was 
indicated that he had a history of occupational noise 
exposure as a pilot for twenty-one years.  The onset of 
bilateral tinnitus was said to be in 1970.  The symptoms were 
described as periodic and daily.  The most likely etiology of 
the tinnitus was said to be flying in 1969 and perforated 
tympanic membranes.  The diagnosis, in pertinent part, was 
bilateral tinnitus since bilateral tympanic membrane 
perforations while flying in the military in December 1969.

During his February 2003 videoconference hearing before the 
Board, the veteran testified that his first occurrence of 
tinnitus was on December 25, 1969, while flying a combat 
mission, when his right eardrum blew out.  He indicated that 
he received treatment at the time and periodic treatment on 
his ears thereafter, with symptoms of tinnitus appearing in 
late 1970.  He described the symptoms as periodic humming.  
He stated that he dealt with the symptoms, discussing it with 
the flight surgeon, but that it was not recorded so as not to 
disrupt his flight status.  He concluded by stating that 
subsequent to service, he had not been treated for tinnitus 
because there was no treatment for it.

The veteran's available service records, primarily his DD-
214, confirm that his military occupation specialty was a 
pilot.  The records further confirm that he participated in 
the Republic of Vietnam Campaign and that he was a combat 
aircrew member.  The Board finds the veteran's account of 
exposure to in-service noise to be credible and consistent 
with the conditions of his service.  See 38 U.S.C.A. § 1154 
(West 2002).

The December 1969 and September 1970 service medical records 
show that the veteran received treatment associated with 
barotraumas and otitis of the right ear drum.  The VA 
examination reports from June 2001 show that his history was 
consistent with jet noise and ear drum rupture and that the 
onset of tinnitus was in 1970.

The Board acknowledges that there is no clear evidence of 
bilateral tympanic membrane perforations in December 1969; 
however, there is evidence of aerotitis media and otitic 
barotraumas, in addition to jet noise exposure while flying 
missions.  The veteran's consistent statements that he was 
exposed to jet engine noises during service as a pilot are 
probative and tend to lend greater weight to the opinions 
which relate the bilateral tinnitus to service.

In this regard, the Board finds that the evidence is at the 
very least in equipoise as to the etiology of the tinnitus.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002).  As such, the Board concludes that the 
veteran's current bilateral tinnitus is due to service and 
that service connection for tinnitus is warranted.



Bilateral Knee Disorder

A report of medical history completed by the veteran in 
February 1967 shows that he indicated that he had never had a 
"trick" or locked knee.

A report of medical examination dated in December 1967 and 
completed in conjunction with flight training shows that upon 
clinical evaluation, shows that the veteran's lower 
extremities were normal.  The associated report of medical 
history shows that he indicated that he had never had a 
"trick" or locked knee.

An annual report of medical examination dated in January 1969 
shows that upon clinical evaluation, the veteran's lower 
extremities were normal.

Annual reports of medical examination dated in March 1971, 
March 1972, April 1973, March 1974, March 1975, March 1976, 
February 1977, April 1978, February 1979, March 1980, April 
1981, April 1983, March 1985, and March 1987 all show that 
upon clinical evaluation, the veteran's lower extremities 
were normal.

A VA examination report dated in June 2001 shows that the 
veteran reported falling about nine feet in 1970 when he was 
attempting to get into his airplane and the ladder broke.  He 
stated that he landed on his feet and then bruised his knees.  
He reported occasional swelling of the right knee ever since 
and popping in his knees.  Physical examination of the knees 
was normal, with no tenderness, external abnormality, 
McMurray sign, or instability.  Range of motion was full.  
The diagnosis was "status post contusion of both knees ,with 
x-rays to confirm the presence of arthritis."  X-rays of the 
knees showed bilateral knees within normal limits.

During his February 2003 videoconference hearing, the veteran 
asserted that while climbing a ladder to board his aircraft 
in full combat gear in 1970, the ladder broke and he fell 
about eight feet onto concrete.  He indicated that his knees 
were sore and cracking that day, but that he went on to fly 
two combat missions without seeking treatment.  He noted that 
he had described his symptoms to his flight surgeon, but that 
it had not been documented so as not to affect his flight 
status.  His treatment was limited to aspirin or Ibuprofen to 
keep the swelling down.  He concluded that his knees have 
continued to exhibit symptoms, to include pain and swelling, 
since that time.  He denied receiving any post-service 
treatment for his knees.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder.  Service medical records are 
negative for any complaints or findings of a bilateral knee 
disorder.  The post-service medical evidence is also negative 
for any objective findings of a knee disorder.  Although the 
VA examiner in 2001 diagnosed status post contusion of both 
knees, physical examination of the knees at that time was 
entirely normal and subsequent x-rays of the knees were 
within normal limits.  The Board does not doubt that the 
veteran fell on his knees during service; however, that a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Assuming, without deciding, that the veteran does have 
current knee disorder, there is no competent evidence of 
record relating it to any in-service disease or injury.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Wells v. 
Principi, No. 02-7404, 2003 U.S. App. LEXIS 8073 (Fed. Cir. 
April 29, 2003).  The veteran's own statements in this regard 
are not competent.  As a layperson, he is certainly competent 
to report symptoms and observations made; however, he has not 
shown that he is qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
bilateral knee disorder was not caused by an in-service 
disease or injury.  There is no benefit of the doubt that 
could be resolved in the veteran's favor.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a bilateral knee 
disorder is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

